CORTIÑAS, Judge.
Defendant, Alexis Gonzalez, appeals the trial court’s order summarily denying his motion for postconviction relief. Among other things, the defendant claims he is entitled to postconviction relief on the ground that he entered into a plea with the understanding that the charges in this case would be reduced so as to not adversely affect his federal custody classification. However, contrary to Gonzalez’s claim, the transcript of his plea hearing clearly indicates that the defendant and the State agreed that Gonzalez would be sentenced to thirty years in State prison to run concurrent and coterminous with his federal sentence in Case No. 93-10004-CR-KING. There was also an understanding that the defendant would receive credit for time served from the date of his arrest to the date of sentencing. Twice during the plea hearing these terms were explained to the defendant by the court and twice the defendant agreed that this was his understanding of the plea agreement. Because the record conclusively refutes the defendant’s claim, he is not entitled to postcon-viction relief.
LEVY, J., concurs.